 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERTO HERRERA,                                  No. 2:18-cv-03240 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    D. DAVEY,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915.

20          Examination of the in forma pauperis affidavit reveals that petitioner is unable to afford

21   the costs of suit. Accordingly, the request for leave to proceed in forma pauperis is granted. See

22   28 U.S.C. § 1915(a).

23          The court’s records reveal that petitioner has previously filed an application for a writ of

24   habeas corpus attacking the conviction and sentence challenged in this case. The previous

25   application was filed on February 27, 2012, and was denied on the merits on April 1, 2016. See

26   Herrera v. Gipson, No. 2:12-CV-00508 DAD, 2016 WL 1267701 (E.D. Cal. Apr. 1, 2016).

27   Before petitioner can proceed with the instant application, he must move in the United States

28   Court of Appeals for the Ninth Circuit for an order authorizing the district court to consider the
                                                       1
 1   application. 28 U.S.C. § 2244(b)(3). Therefore, petitioner’s application must be dismissed
 2   without prejudice to its re-filing upon obtaining authorization from the United States Court of
 3   Appeals for the Ninth Circuit.
 4          To the extent petitioner asserts that he is challenging the outcome of the previous federal
 5   case by making a claim for ineffective assistance of counsel in the federal habeas proceedings, no
 6   claim for ineffective assistance of counsel in collateral habeas proceedings exists. See
 7   Wainwright v. Torna, 455 U.S. 586 (1982). Petitioner cannot simply try a backdoor method to
 8   have the court review once again his previous state habeas claims.
 9          In accordance with the above, IT IS HEREBY ORDERED that petitioner’s application to
10   proceed in forma pauperis (ECF No. 7) is granted; and
11          IT IS RECOMMENDED that this action be dismissed without prejudice.
12          These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
14   after being served with these findings and recommendations, petitioner may file written
15   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
16   Findings and Recommendations.” Petitioner is advised that failure to file objections within the
17   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
18   F.2d 1153 (9th Cir. 1991).
19   Dated: March 19, 2019
20                                                /s/ Gregory G. Hollows
                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                       2
